Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim 8 limitations “an image generation unit”, “a feature extraction unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Figs. 8, 9 and corresponding description in the specification provides detail information regarding various units.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.


 	
An amendment to these claims adding --non-transitory-- before “computer-readable recording medium” would overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bent US Patent: US 8,812,519 B1 Aug. 19, 2014 and in view of 
Lu US PGPub: US 2014/0139609 A1 May 2, 2014.

Regarding claim 1, Bent discloses,

a mediating method (face photograph-based dating recommendation system. A user selects faces the user finds attractive or unattractive from an objectively diverse group of member photographs. Member faces are mapped and compared with defining data extracted from the attractive and unattractive face selections made by the user to present to the user a ranking of photographs from most to least attractive. The user may continue to select attractive and unattractive face photographs allowing for a more refined and accurate ranking of faces attractive to the particular use – ABSTRACT, Figs. 2, 5, 6, column 4, lines 6 - 31) comprising: 

receiving a plurality of images from a first user (a comprehensive members database 102 stores and updates members' narrative profiles, face images, and or other member registration and profile information. Face images stored in 102 

extracting a feature of a face included in the at least one generated new image (a user 100 first inputs his profile via a questionnaire. The resulting profile may be, for example: white/Caucasian, male, age 30, 6'1'', outgoing, energetic personality, seeking a female age 25 to 35, etc. In one preferred embodiment, based on the user's narrative profile input of only the sex and age range of their desired match, seed group generator 202 selects 24 face images that fit that narrative and are objectively diverse in appearance each from the others. These 24 diverse face images are then presented to the user through system server 101 as seed group 203 – column 7, lines 24 – 32. A method of face mapping through the numerical assignment of data points on a face from which distance scores can be calculated when compared with the corresponding data points on other faces – Fig. 5, column 8, lines 30 - 43); 

searching for at least one second user corresponding to the feature that has been extracted (the approach of allowing additional user selection criteria only adds another narrow search criteria to the process. For example, allowing the user to request similarity for parts of the face, e.g., eyes, nose, mouth, etc., to be searched individually from the whole face makes for a non-comprehensive approach that, like the initial approach of locating similar faces, fails to account for the emotional and subjective manner in which individuals evaluate the 

providing the first user with information about the second user (the dating recommendation list presentation 210 presents the stored organized data from results database 104 to user 100 through system server 101 - Figs. 2/210, 6, column 9, lines 44 - 47),

but, does not disclose, generating at least one new image by referring to the plurality of received images.

Lu teaches, a system that incorporates teachings of the subject disclosure may include, for example, capturing images that are associated with a video conference communication session, obtaining a video conference policy associated with the video conference communication session, applying object pattern recognition to the images to detect an object in the images, and retrieve first replacement image content according to the video conference policy. The images can be adjusted by replacing a first portion of the images other than the detected object with the first replacement image content to generate first 

A conference policy, such as associated with the computer 108 and/or associated with the user of the computer 108, can dictate or otherwise instruct that facial pattern recognition is to be applied to the images captured by the recording device 108 to detect a facial object - e.g., the face and upper torso of the user, in the images. The conference policy can further provide that a first adjusted content 198 is to be delivered to a first recipient communication device - e.g., computer 108A, and a second adjusted content 199 is to be delivered to a second recipient communication device - e.g., computer 108B, where the conference participant devices include computers 108, 108A and 108B (Figs. 1B, 2/220, paragraph 0021).

Three computers 108, 108A and 108B as being the conference participants, however, the conference participants can be any number of devices, as well as any type of communication device - e.g., media processors 106, media devices 108 and/or mobile devices 116 (paragraph 0023).

It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the face photograph-based dating recommendation system of Bent (Bent, ABSTRACT, Figs. 2, 5, 6, column 4, lines 6 – 31), wherein the 

Regarding claims 2, 9, Bent discloses,

the mediating method of claim 1, further comprising providing the first user with images of a plurality of users, wherein the receiving of the plurality of images comprises receiving an image selected by the first user from among the images of the plurality of users with which the first user has been provided (the dating recommendation list presentation 210 presents the stored organized data from results database 104 to user 100 through system server 101 - Figs. 2/210, 6, column 9, lines 44 – 47. A user selects faces the user finds attractive or unattractive from an objectively diverse group of member photographs – ABSTRACT, column 3, lines 64 - 66).

Regarding claims 3, 10, Bent discloses,

the mediating method of claim 1, wherein features of the plurality of received images are reflected in the feature extracted with respect to the new image (allowing the user to request similarity for parts of the face, e.g., eyes, nose, mouth, etc., to be searched individually from the whole face makes for a non-comprehensive approach that, like the initial approach of locating similar faces, fails to account for the emotional and subjective manner in which individuals evaluate the attractiveness of others – column 2, lines 45 – 53. Data mining of the user’s and all member’s narrative profile input in the database, and matching and organizing members into two or more subgroups.  A vision based dating recommendation method comprising ranking and organizing each member's face image in the database, based on their measured score, from most attractive to least attractive within each of the narrative subgroups – column 4. Lines 48 – 53).

Regarding claims 4, 11, Bent discloses all the claimed features,

but, does not disclose, the mediating method of claim 1, wherein receiving a request for mediating a video call with the second user, from the first user who has been provided with the information about the second user; and in response to the request for mediating the video call, establishing a video call session 

Lu teaches, a system that incorporates teachings of the subject disclosure may include, for example, capturing images that are associated with a video conference communication session, obtaining a video conference policy associated with the video conference communication session, applying object pattern recognition to the images to detect an object in the images, and retrieve first replacement image content according to the video conference policy. The images can be adjusted by replacing a first portion of the images other than the detected object with the first replacement image content to generate first adjusted video content. The first adjusted video content can be provided to the first recipient communication device via the video conference communication session (ABSTRACT, Figs. 1B, 2/210, 2/220, paragraphs 0017, 0027, 0045).

A conference policy, such as associated with the computer 108 and/or associated with the user of the computer 108, can dictate or otherwise instruct that facial pattern recognition is to be applied to the images captured by the recording device 108 to detect a facial object - e.g., the face and upper torso of the user, in the images. The conference policy can further provide that a first adjusted content 198 is to be delivered to a first recipient communication device - e.g., computer 108A, and a second adjusted content 199 is to be delivered to a second recipient communication device - e.g., computer 108B, where the 

Three computers 108, 108A and 108B as being the conference participants, however, the conference participants can be any number of devices, as well as any type of communication device - e.g., media processors 106, media devices 108 and/or mobile devices 116 (paragraph 0023).

It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the face photograph-based dating recommendation system of Bent (Bent, ABSTRACT, Figs. 2, 5, 6, column 4, lines 6 – 31), wherein the system of Bent, would have incorporated, capturing images that are associated with a video conference communication session, obtaining a video conference policy associated with the video conference communication session, applying object pattern recognition to the images to detect an object in the images, and retrieve first replacement image content according to the video conference policy of Lu (Lu, ABSTRACT, Figs. 1B, 2/210, 2/220, paragraphs 0017, 0021, 0045), for adjusting content can be performed in the context of the adjustment occurring using processing as a service in the network, under the decision of/control of the originating user of that content subject to policy, content adjustment using processing in the UE, and/or under the decision of/control of the receiving user of that content subject to policy (Lu, paragraph 0011).

Regarding claims 5, 12, Bent discloses,

the mediating method of claim 1, wherein the generating of the new image comprises: obtaining feature point information and texture information of a face included in each of the plurality of images (a user selects faces the user finds attractive or unattractive from an objectively diverse group of member photographs. Member faces are mapped and compared with defining data extracted from the attractive and unattractive face selections made by the user to present to the user a ranking of photographs from most to least attractive. The user may continue to select attractive and unattractive face photographs allowing for a more refined and accurate ranking of faces attractive to the particular user (ABSTRACT, Data mining of the user’s and all member’s narrative profile input in the database, and matching and organizing members into two or more subgroups.  A vision based dating recommendation method comprising ranking and organizing each member's face image in the database, based on their measured score, from most attractive to least attractive within each of the narrative subgroups – column 4. Lines 48 – 53); and generating a new image by referring to the feature point information and the texture information (allowing the user to request similarity for parts of the face, e.g., eyes, nose, mouth, etc., to be searched individually from the whole face makes for a non-comprehensive approach that, like the initial approach of locating similar faces, fails to account for the emotional and subjective manner in which individuals evaluate the attractiveness of others – column 2, lines 45 – 53. Data mining of the user’s and 

Regarding claims 6, 13, Bent discloses,

the mediating method of claim 5, wherein the feature point information corresponds to coordinate information about a specific point of each face (allowing the user to request similarity for parts of the face, e.g., eyes, nose, mouth, etc., to be searched individually from the whole face makes for a non-comprehensive approach that, like the initial approach of locating similar faces, fails to account for the emotional and subjective manner in which individuals evaluate the attractiveness of others – column 2, lines 45 – 53).

Regarding claim 7, Bent discloses,

a computer-readable recording medium having, recorded thereon, a program for performing the method of claim 1 (hardware and software used to carry those steps in which information is communicated to and from the user and between databases, servers, and information processors – column 10, lines 18 – 20).

Regarding claim 8, Bent discloses,

a mediating apparatus (face photograph-based dating recommendation system. A user selects faces the user finds attractive or unattractive from an objectively diverse group of member photographs. Member faces are mapped and compared with defining data extracted from the attractive and unattractive face selections made by the user to present to the user a ranking of photographs from most to least attractive. The user may continue to select attractive and unattractive face photographs allowing for a more refined and accurate ranking of faces attractive to the particular use. Here, system server 101 reads on the claimed a mediating apparatus – ABSTRACT, Figs. 2, 5, 6, column 4, lines 6 – 31) comprising: 

an input/output interface configured to receive a plurality of images from a first user (a comprehensive members database 102 stores and updates members' narrative profiles, face images, and or other member registration and profile information. Face images stored in 102 are mapped and stored in a members' processed database 103. Here, a system server 101 receives user’s profiles and stores in comprehensive members database 102 - ABSTRACT, Figs. 1/102, 2, column 5, lines 45 – 49); 

a feature extraction unit configured to extract a feature of a face included in the at least one generated new image (a user 100 first inputs his profile via a 

a controller (a system server 101 receives user’s profiles and stores in comprehensive members database 102. Here, a system server 101 had a controller - ABSTRACT, Figs. 1/102, 2, column 5, lines 45 – 49. Hardware and software used to carry those steps in which information is communicated to and from the user and between databases, servers, and information processors – column 10, lines 18 – 20) configured to search for at least one second user corresponding to the feature that has been extracted (the approach of allowing additional user selection criteria only adds another narrow search criteria to the process. For example, allowing the user to request similarity for parts of the face, e.g., eyes, nose, mouth, etc., to be searched individually from the whole face makes for a non-comprehensive approach that, like the initial approach of locating similar faces, fails to account for the emotional and subjective manner in 

provide the first user with information about the found second user (the dating recommendation list presentation 210 presents the stored organized data from results database 104 to user 100 through system server 101 - Figs. 2/210, 6, column 9, lines 44 - 47),

but, does not disclose, an image generation unit configured to generate at least one new image by referring to the plurality of received images.

Lu teaches, a system that incorporates teachings of the subject disclosure may include, for example, capturing images that are associated with a video conference communication session, obtaining a video conference policy associated with the video conference communication session, applying object pattern recognition to the images to detect an object in the images, and retrieve first replacement image content according to the video conference policy. The images can be adjusted by replacing a first portion of the images other than the 

A conference policy, such as associated with the computer 108 and/or associated with the user of the computer 108, can dictate or otherwise instruct that facial pattern recognition is to be applied to the images captured by the recording device 108 to detect a facial object - e.g., the face and upper torso of the user, in the images. The conference policy can further provide that a first adjusted content 198 is to be delivered to a first recipient communication device - e.g., computer 108A, and a second adjusted content 199 is to be delivered to a second recipient communication device - e.g., computer 108B, where the conference participant devices include computers 108, 108A and 108B (Figs. 1B, 2/220, paragraph 0021).

Three computers 108, 108A and 108B as being the conference participants, however, the conference participants can be any number of devices, as well as any type of communication device - e.g., media processors 106, media devices 108 and/or mobile devices 116 (paragraph 0023).

It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the face photograph-based dating recommendation system 

The prior arts made of record and not relied upon is considered pertinent to applicants’ disclosure.

Kirkham US Patent: US 8,897,849 B1 Oct. 21, 2014.
A system and method for generating an ordered set of suggested profile images. The profile image application includes a scorer, a recognition engine, a trend analyzer, a suggestion module and a user interface engine. The scorer scores user images based on metadata, such as the number of people tagged in the image and the recency of the image. The recognition engine identifies people and objects in the image. The trend analyzer identifies trends. The suggestion 

Kline US PGPub: US 2019/0370556 A1 Dec. 5, 2019.
the participants including a first user and a second user. The process analyzes digital images of a scene and extracts image features relating to the second user. The process accesses a classification of past digital communications involving the second user and to which the second user has reacted with positive sentiment, and determines comment(s) to which the second user is expected to react with positive sentiment if provided by the first user. The comment(s) are determined based on correlating the image features to the classification of past digital communications to which the second user has reacted with positive sentiment. The comment(s) are then provided, during the real-time communication session and as suggestions for the first user to make to the second user, for overlay on a display through which the first user views the scene including the second user (ABSTRACT, Figs. 2, 4).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642